986 So. 2d 664 (2008)
STATE of Louisiana
v.
Edward WILLIAMS, IV.
No. 2007-KP-1719.
Supreme Court of Louisiana.
May 9, 2008.
*665 PER CURIAM.
Writ granted in part; case remanded to the district court. Relator's conviction and sentence for possession of MDMA with intent to distribute did not become final until the time for taking an appeal from the denial of his motion to reconsider sentence on March 8, 2005 expired. La.C.Cr.P. art. 914(B)(defendant may file a motion for an appeal within 30 days from the ruling on a motion to reconsider sentence.). Because relator filed his application for post-conviction relief with respect to that conviction on March 5, 2007, or within two years of the finality of his conviction and sentence, the district court is accordingly ordered to give the application merits consideration as to that conviction. La.C.Cr.P. art. 930.8(A)(applications for post-conviction relief must be filed no later than "two years after the judgment of conviction and sentence has become final under the provisions of Article 914 or 922."). However, the trial court correctly ruled that relator's claims with respect to his 2001 conviction for operating a vehicle while intoxicated, fourth offense, were not timely filed, as relator's sentence for that conviction was imposed in 2001, although the court did not render that portion of the sentence which it had suspended for the duration of the probationary term executory until revocation of relator's probation in 2005. See La.C.Cr.P. art. 881.1(A)(1)(in felony cases, a defendant may file a motion to reconsider sentence "within thirty days following the imposition of sentence.").